Title: General Orders, 25 July 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, July 25th 1775
Parole, Hallifax.Countersign York.


Continual Complaints being made that Soldiers of regiments and Companies, after inlisting in one Company and regiment, have gone and enlisted in another insomuch that it would engross the General’s whole time to hear the disputes upon this subject: For the future, any Officers who have any dispute in regard to the men reinlisted, are to apply to the Brigadier commanding their brigade, who will order a Court martial of the Brigade, to hear and determine the matter.
The General Court Martial, of which Col: Nixon was president, to be dissolved this evening, and another General Court Martial of the Line, to sit to morrow Morning at the usual time and place, to try such prisoners as shall be brought before them: All Evidences and persons concern’d, to attend the Court.
